Citation Nr: 0915205	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-23 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.

2.  Whether there was clear and unmistakable error (CUE) in 
the March 1969 rating decision that did not adjudicate and 
grant service connection for a retained bullet in the right 
lung.

3.  Entitlement to an effective date earlier than February 
14, 2007, for an award of service connection, and a 20 
percent rating, for traumatic chest wall injury with a 
retained bullet in the right lung.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1964 to January 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and July 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  

The October 2005 rating decision denied service connection 
for hypertension, to include as secondary to service-
connected PTSD.  The July 2008 rating decision granted 
service connection for traumatic chest wall injury with 
retained bullet of the right lung, and assigned a 20 percent 
rating, effective from February 14, 2007.  The July 2008 
rating decision found that there had been no CUE in a March 
1969 rating decision that did not adjudicate and grant 
service connection for a retained bullet in the right lung 
such that an effective date earlier than February 14, 2007 
was warranted.

In February 2009, the Veteran testified during a Video 
Conference hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.

Based on the Veteran's testimony and the nature of the case, 
the Board finds the issue of clear and unmistakable error 
(CUE) to be inextricably intertwined with the issue of an 
earlier effective date (EED).


FINDINGS OF FACT

1.  Hypertension was not demonstrated in service, nor within 
one year thereafter, and has not been shown by competent 
clinical evidence of record to be etiologically related to 
service. 

2.  Credible and competent medical evidence of record shows 
that the Veteran's hypertension is chronically aggravated by 
service-connected PTSD.

3.  The March 1969 rating decision was reasonably supported 
by evidence then of record, and the record does not 
demonstrate that the RO incorrectly applied the statutory or 
regulatory provisions extant at that time.


CONCLUSIONS OF LAW

1.  Hypertension is chronically aggravated by service-
connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.310 (2008).

2.  A March 1969 rating decision which did not adjudicate and 
grant service connection, and a 20 percent rating, for 
traumatic chest wall injury with a retained bullet in the 
right lung, did not constitute CUE.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105 (2008).

3.  The criteria for an effective date earlier than February 
14, 2007 for the award of service connection, and a 20 
percent rating, for a traumatic chest wall injury with 
retained bullet in the right lung, have not been met.  38 
U.S.C.A. §§ 501, 5101, 5107, 5110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.1, 3.102, 3.114, 3.151, 3.155, 3.157, 3.400 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

VA satisfied its duty to notify with regard to claim for 
service connection for hypertension by means of an August 
2005 letter from VA to the appellant.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The letter was deficient in that it did not inform 
the Veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.  Although the Board's decision herein finds 
that the evidence of record supports an award of service-
connection for hypertension, no disability rating or 
effective date is assigned in this decision.  The AOJ will be 
responsible for addressing any notice defect with respect to 
the assignment of a disability rating and effective date when 
effectuating the award.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  As 
such, the Board finds that the Veteran is not prejudiced by 
adjudication of the claim for service connection for 
hypertension. 

With regard to the effective date claim, VA did not provide 
notice to the Veteran prior to adjudication of the claim.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress accredited representative 
provided to the claimant.  It is well settled that a remand 
is not warranted when no benefit would flow to the 
claimant."  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The evidence of record indicates that VA has obtained all 
relevant evidence regarding the claim for an earlier 
effective date; moreover, the Veteran, through his 
representative, has demonstrated actual knowledge of what is 
required for an effective date claim.  This knowledge is 
evidenced by the statements contained in the substantive 
appeal, and the statements of the Veteran and his 
representative at the February 2009 videoconference hearing.  
The Board finds that the Veteran has not been prejudiced by 
the lack of notice, and a remand is not necessary.  See 
Sabonis, supra. 

With regard to the CUE allegation, the Court has held that in 
cases in which the law and not the evidence is dispositive, 
VCAA notice is not applicable as the matter is to be decided 
based on the evidence then of record.  Sabonis, Id.  
Moreover, the Board notes that the Veteran has shown in the 
VA Form 646, dated in November 2008, the VA Form 9, and 
through statements and testimony at the February 2009 
videoconference hearing, that he had knowledge of the 
requirements for a CUE claim.  For these reasons, the Board 
finds that due process considerations with regard to CUE have 
been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs) and reports of 
post-service private and VA treatment and examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Veteran testified at 
the February 2009 videoconference hearing that he had 
documentation based on treatment he received at St. Francis 
Hospital in 1986 for his blood pressure.  The Board also 
notes that the Veteran stated, in his substantive appeal, 
that he had been prescribed blood pressure medication by a 
private doctor in Derby, Kansas.  Based on the evidence of 
record, this private treatment would appear to have begun in 
approximately 1994.  No records of these treatments are 
associated with the claims file.  However, as the Board's 
decision herein grants service connection for hypertension, 
no further development in this regard is warranted.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria

Service Connection

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Hypertension may be presumed to have been incurred in, or 
aggravated by, service if manifest to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. § 3.307(a)(3); 3.309(a)(2008).

Secondary service connection

Disability which is proximately due to, or aggravated by a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).

CUE

Previous determinations on which an action was predicated, 
including decisions regarding increased evaluations, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  For the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See, e.g., Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  Allegations of CUE must be 
raised with sufficient particularity.  See Phillips v. Brown, 
10 Vet. App. 25 (1997).  To establish CUE in a prior, final 
decision, all three of the following criteria must be met:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions then in extant at the time were 
incorrectly applied; and (2) the error must be undebatable; 
and (3) the error must be of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 
(2006); see, e.g., Damrel, 6 Vet. App. at 245; Russell, 3 
Vet. App. at 313-14.

Earlier effective date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency, 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.400(b)(2) 
(2008).  If a claim is reviewed at the request of the 
claimant more than one year after the effective date of a 
liberalizing law, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.  38 
C.F.R. § 3.114 (a)(2).  
A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2008).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2008).  Any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his or 
her duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claims must identify the benefit sought.  38 C.F.R. § 3.155 
(2008).

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) 
state that such reports must relate to examination or 
treatment of a disability for which service-connection has 
previously been established or that the claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.  38 
C.F.R. § 3.157(b)(1) (2008).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, each piece of evidence of record.  
Indeed, the U.S. Court of Appeals for the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

Hypertension

The Veteran claims service connection for hypertension, to 
include as secondary to post traumatic stress disorder 
(PTSD).  The Board notes that the Veteran's STRS are negative 
for complaints or findings of hypertension.  The Veteran's 
October 1964 entrance examination reported his blood pressure 
was approximately 138/70.  A March 1967 clinical evaluation 
indicated the Veteran's heart was normal, and he had blood 
pressure readings of 140/78 and 134/80.  The report of 
medical history, prepared in conjunction with the clinical 
evaluation, indicates no history of high or low blood 
pressure.  

A November 1968 medical board report reflects that the 
Veteran was admitted for hospitalization in July 1968 with a 
blood pressure reading of 162/130.  The Veteran was 
hospitalized with seizures, a headache, and nausea.  Multiple 
subsequent blood pressure determinations were within normal 
limits after the first two weeks of hospitalization.  

The evidence of record indicates that the Veteran underwent a 
special neurological examination in January 1970, which 
reflects that the Veteran's blood pressure was 120/80.  A 
report of medical examination for disability evaluation, 
dated in February 1970, does not reflect that the Veteran 
complained of, was treated for, or evaluated for, 
hypertension. 

A letter from a private doctor, dated in December 2005, 
indicates that the Veteran had a history of high blood 
pressure for many years, and that it dates back to when he 
was in Vietnam.  The letter cites that the Veteran had a 
blood pressure on one occasion of 180/130 and appears to 
refer to the Veteran's July 1968 hospitalization for this 
reading.  As noted above, the medical board report reflects 
that the blood pressure reading was actually 162/130.  

With regard to in-service incurrence of an injury or disease, 
the Board notes that the service treatment records do not 
reflect a diagnosis of hypertension, or a clinical 
characterization of high blood pressure readings, while in 
service.  The blood pressure levels recorded in the Veteran's 
STRs do not indicate hypertension as defined by VA 
regulations, except as noted on hospitalization in July 1968.

In the absence of evidence showing a chronic condition in 
service, a Veteran's current diagnosis may still be service 
connected in accordance with 38 C.F.R. § 3.303(b) if 
"continuity of symptomatology is demonstrated."  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997); see also 38 C.F.R. § 
3.303(d).  However, as noted above, such is not demonstrated 
in this case.  The Board finds that there is no demonstration 
of continuity of symptomatology since service.  

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension, as a chronic disease, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  The Veteran was discharged in January 1969.  
As noted above, a January 1970 report indicates a blood 
pressure recording of 120/80, and a February 1970 report of 
medical examination for disability evaluation, is negative 
for complaints of hypertension.  The medical evidence of 
record does not demonstrate hypertension within one year of 
separation from service; therefore, service connection is not 
warranted on a presumptive basis.

A June 2006 VA examination report indicates that Veteran had 
a blood pressure reading of 150/101.  The examining physician 
opined that a diagnosis of hypertension in the military could 
not be based on one hypertensive reading, and that, 
therefore, hypertension was not present in service with no 
evidence that the veteran's hypertension began in the 
military.  However, the examiner acknowledged that stress can 
aggravate essentially any medical disorder, while opining 
that PTSD did not cause the hypertension.

The probative value of medical opinions is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicator.  Guarneri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  There is no requirement that additional evidentiary 
weight be given to the opinion of a medical provider who 
treats a Veteran; courts have repeatedly declined to adopt 
the "treating physician rule."  See White v. Principi, 243 
F.3d 1378, 1381 (Fed. Cir. 2001); Harder, 5 Vet. App. at 188; 
Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  With these considerations in mind, the 
Board notes that the private physician indicated that he 
treated that Veteran for many years.  

The Board finds that the Veteran's hypertension was not 
caused by the Veteran's active service.  Although the October 
2005 private physician's letter, regarding etiology of the 
Veteran's hypertension, indicates that the Veteran's 
hypertension started during the war, the Board notes that 
there is no medical evidence of record to support this, other 
than one high blood pressure reading secondary to a seizure.  
As noted above, the June 2006 VA examiner opined that the 
Veteran's hypertension could not be related to his military 
service based on one such isolated finding.  

Secondary Service Connection

By a rating decision in October 2005, service connection was 
granted for PTSD.  The Veteran contends that his hypertension 
may be a result of his PTSD.  The threshold legal 
requirements for a successful secondary service connection 
claim are: (1) evidence of a current disability for which 
secondary service connection is sought; (2) a disability for 
which service connection has been established; and (3) 
competent evidence of a nexus between the two.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  Service connection for 
hypertension as secondary to a service-connected disability 
is warranted where the disability is proximately due to, the 
result of, or aggravated by, a service-connected disease or 
injury. 38 C.F.R. § 3.310. 

The Board notes that the Veteran has a current disability of 
hypertension and that service connection has been established 
for PTSD; therefore, the Veteran has satisfied the first two 
elements for secondary service connection.  

While the Board finds that hypertension was not caused by the 
Veteran's active service, the evidence is in equipoise as to 
whether the Veteran's PTSD chronically aggravates his 
hypertension.  In this regard, the Board notes that in a 
December 2005 letter, a private physician opined that the 
Veteran's PTSD contributes to, and "continues to 
aggravate[]" the Veteran's high blood pressure.  The June 
2006 VA examiner also noted that stress can aggravate any 
medical disorder.  After consideration of all of the 
evidence, the Board finds that, with resolution of doubt in 
the Veteran's favor, the evidence of record supports an award 
of service-connection for hypertension.

In conclusion, the evidence demonstrates that hypertension is 
chronically aggravated by the Veteran's service-connected 
PTSD.

CUE

The Board will now consider the Veteran's contention that 
there was CUE in the March 1969 rating decision.  The Veteran 
contends that there is CUE with respect to the unappealed 
March 1969 rating decision in which the RO did not 
adjudicate, and grant, service connection, and a 20 percent 
rating, for traumatic chest wall injury with retained bullet 
of the right lung.

As noted above, when deciding whether there has been CUE in a 
prior decision, the Board must determine whether the correct 
facts, as they were known at that time, were adjudicated, and 
whether the statutory or regulatory provisions existing at 
that time were correctly applied.  Stallworth, supra.

At the time of the March 1969 decision, the evidence of 
record reflected that, during service, the Veteran received a 
gunshot wound to the base of the right neck, which resulted 
in injury to the right brachial plexus and the dome of the 
right chest at the first rib.  Hemopneumothorax was treated 
with a chest tube and the neck wound was closed.  A Medical 
Board Report dated in November 1968 indicated that the 
Veteran's chest problem cleared without difficulty but the 
brachial plexus deficit persisted.  At the time of the 
November 1968 medical board report, the Veteran had very 
useful function of the right upper extremity with 
approximately 80 percent normal function of the muscles of 
that extremity, with expected continued improvement.  Muscle 
tests indicated a maximum weakness of the forearm muscles and 
intrinsic hand muscles.  The right triceps function was 
graded at 70 percent.  Deep tendon reflexes had returned.  A 
Navy physical evaluation board recommendation, dated in 
November 1968, indicated that the Veteran had a retained 
missile in the pleural cavity, and that such warranted a 20 
percent rating under Diagnostic Code 6818.  It was also noted 
that a 20 percent rating was warranted under Diagnostic Code 
8513 for all minor extremity radicular groups.  

Based on the above facts, the March 1969 rating decision 
adjudicated and granted service connection for traumatic 
neuropathy of the right brachial plexus, residuals of a 
gunshot wound involving C7, C8, and T1, and assigned a 30 
percent rating for moderate incomplete paralysis under 
Diagnostic Code 8513.  The March 1969 rating decision did not 
adjudicate nor grant service connection for traumatic chest 
wall injury with retained bullet in the right lung.  

The Veteran contends that in addition to the above rating, he 
should have been granted service-connection, and a 20 percent 
rating, for the retention of the bullet in his lung.  In 
essence, in order for the Veteran to prevail in his 
contention of CUE, he must demonstrate that the evidence of 
record at the time of the March 1969 rating decision could 
have resulted in only one possible conclusion, namely, that 
he was entitled to service connection, and a 20 percent 
rating, for traumatic chest wall injury with retained missile 
in the pleural cavity. 

The rating decision in March 1969 was issued pursuant to a 
claim, received in October 1968, wherein the nature of the 
sickness, diseases or injuries for which the claim was being 
made was identified solely as residuals of a gunshot wound to 
the neck and right side with nerve damage and partial loss of 
use of the right arm.  While the service treatment records at 
that time indicated the Veteran had also sustained traumatic 
chest wall injury in service with a retained bullet in the 
pleural cavity, there was no indication of residual 
functional disability in that regard, and the Veteran made no 
complaint thereof.  

Further, under the applicable rating criteria then in effect 
in 1969, Diagnostic Code 6818, a compensable rating, 20 
percent, was warranted for residuals of pleural cavity 
injury, including gunshot wounds, when moderate, manifested 
either by bullet or missile retained in lung, with pain or 
discomfort on exertion; or with scattered rales or some 
limitation of excursion of diaphragm or of lower chest 
expansion.  The evidence of record at the time of the prior 
final decision in March 1969 is negative for evidence of pain 
or discomfort on exertion, or scattered rales or limitation 
of excursion of the diaphragm or of lower chest expansion.  
Hence, a compensable (20 percent) rating was not warranted 
under Diagnostic Code 6818.  

The Veteran bases his argument, in part, on a January 22, 
1970 review physical examination report which notes a bullet 
in the cardiophrenic angle.  Because the report was prepared 
in January 1970, it cannot, by its very nature, have been 
available to the RO at the time of the March 1969 rating 
decision.  As noted above, the evidence at record at the time 
of the earlier decision is the determining factor in a CUE 
claim.  Nevertheless, as discussed above, at the time of 
March 1969 RO decision, the evidence of record included a 
medical board report stating that a metallic foreign body was 
apparently within the right lung.  

The Veteran also notes that the November 1968 Physical 
Evaluation Board (PEB) stated that the Veteran's disability 
was ratable as 20 percent under DC 6818, for retained 
missiles in pleural cavity.  The Board acknowledges this PEB 
report; however, such recommendation is not binding on the 
VA.  In reaching this conclusion, the Board again notes that 
the PEB report and STRs contain no mention of evidence of 
pain or discomfort on exertion, or scattered rales or 
limitation of excursion of the diaphragm or of lower chest 
expansion; therefore, the Veteran's disability did not 
warrant a 20 percent rating under DC 6818.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "where an RO renders a 
decision on a Veteran's claim for benefits but fails to 
address one of the claims, that decision is final as to all 
claims; the RO's failure to address the implied claim 'is 
properly challenged through a [clear and unmistakable error] 
motion,' not a direct appeal." DeShotel v. Nicholson, 457 
F.3d 1258 (2006) (quoting Andrews v. Nicholson, 421 F.3d 
1278, 1283 (2005)).  However, as noted earlier, a 
determination of CUE is made based on the law and facts at 
the time of the final decision.  As DeShotel was not decided 
until 37 years after the March 1969 rating decision, it is 
not controlling.  Moreover, there is no documentation, prior 
to the Veteran's February 2007 claim, which may be construed 
as an informal claim of entitlement to service connection for 
a retained bullet of the right lung.

A report of examination or hospitalization will be accepted 
as an informal claim for benefits.  Such reports must relate 
to examination or treatment of a disability for which 
service-connection has previously been established or that 
the claim specifying the benefit sought is received within 
one year from the date of such examination, treatment, or 
hospital admission.  38 C.F.R. § 3.157(b)(1).  The mere 
existence of medical records generally cannot be construed as 
an informal claim; rather, there must be some intent by the 
claimant to apply for a benefit.  Brannon v. West, 12 Vet. 
App. 32 (1998).  There are two exceptions to this rule: (a) 
when an underlying claim has been awarded and the medical 
records demonstrate that the Veteran's disability has 
increased, or (b) when an underlying claim has been denied 
and the medical records evidence new and material evidence to 
reopen the claim.  Neither exception applies in the present 
case 

The Board concludes that there has been no demonstration that 
the March 1969 rating decision contained the kind of error of 
fact or law which would compel a conclusion that the result 
would have been manifestly different but for the alleged 
error.  In view of the foregoing, the Board finds that the 
March 1969 rating decision which did not grant service 
connection, and a 20 percent rating, for traumatic chest wall 
injury with retained bullet in the right lung, was reasonably 
supported by the evidence then of record, and the applicable 
law extant at that time.  Hence, there is no basis upon which 
to find clear and unmistakable error in this decision.  The 
Board finds that the March 1969 rating decision is valid and 
remains final.  38 U.S.C.A. § 7105 (West  2002).  

Earlier Effective Date

The Veteran contends that an effective date of the day 
following separation from service, and hence, earlier than 
February 14, 2007, is warranted for his award of service 
connection, and a 20 percent rating, for traumatic chest wall 
injury with retained bullet in the right lung, based on his 
original claim for disability benefits received in October 
1968, and again acknowledged in February 1969, within one 
year of his separation from service in January 1969.  See 38 
C.F.R. § 3.400.  As noted above, the March 1969 rating 
decision issued pursuant to the original claim for 
compensation benefits did not adjudicate and grant service 
connection for traumatic chest wall injury with retained 
bullet in the right lung.  The Veteran filed a CUE claim 
alleging that he should have been granted service connection 
for injury to the pleural cavity; pneumothorax with retained 
bullet, in the March 1969 rating decision, but for CUE, as a 
finding of CUE would have afforded him an earlier effective 
date for the award of service connection.  As the Board has 
determined that there was not CUE in the March 1969 rating 
decision, it is a valid final prior decision.  38 U.S.C. 
§ 7105.  

The record does not reflect that any communication was 
received from the Veteran or his representative subsequent to 
the March 1969 rating decision, and prior to February 14, 
2008, indicating an intent or desire to apply for service 
connection for traumatic chest wall injury with retained 
bullet in the right lung.  As noted above, 38 C.F.R. § 3.114 
(a)(2) states that if a claim is reviewed at the request of 
the claimant more than one year after the effective date of a 
liberalizing law, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.  At 
the time of the rating decision in March 1969, a 20 percent 
disability evaluation under Diagnostic Code 6818 required 
evidence of a bullet or missile retained in the lung with 
pain or discomfort on exertion or with scattered rales or 
some limitation of excursion of diaphragm or of lower chest 
expansion.  In September 1996, the C.F.R. was amended and 
Diagnostic Code 6843 no longer required evidence of pain, 
discomfort, scattered rales, or limitation of excursion or 
expansion.  Based on this liberalizing of the law, the 
earliest effective date for the Veteran is one year prior to 
February 14, 2008, the date of receipt of his request.  

In view of the foregoing, the preponderance of the evidence 
is against entitlement to an effective date earlier than 
February 14, 2007 for an award of service connection, and a 
20 percent rating, for traumatic chest wall injury with 
retained bullet in the right lung.




ORDER

1.  Service connection for hypertension, secondary to 
service-connected PTSD, on the basis of aggravation, is 
granted. 

2.  The appeal to establish CUE in a March 1969 rating 
decision is denied.

3.  Entitlement to an effective date earlier than February 
14, 2007 for service connection for traumatic chest wall 
injury with retained bullet in the right lung, with an 
evaluation of 20 percent, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


